CORRECTED DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office action is responsive to the amendment filed July 30, 2021. As directed by the amendment, claims 1, 12, 16, and 19 have been amended, claims 5, 17 and 18 have been cancelled and claims 21 and 22 have been added. Thus, claims 1-4, 5-16 and 19-22 are presently pending.
The amendment to claim 12 obviates the double patenting warning to claim 12 from the previous Office action. The double patenting warning of substantially duplicate claims is hereby withdrawn.

Election/Restrictions
Newly submitted claim 12 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 12 is directed to a sub-species of a handheld device to which the tip comprises a port for connecting the handheld device to a source for charging a rechargeable power source disposed in the tip. Previously examined claims are directed to a species of the handheld ultrasound device wherein the handle and the tip are a single, integral full self-contained unit (embodiment of Fig. 1), and a sub-species in which the handle comprises a power source (claim 2) or a port for connecting the handheld ultrasound device to a source of charging (claim 10 and previous claim 12), as amended, claim 12 is directed to a species which is not single, integral full self-contained unit (self-contained tip) and a sub-species in which the tip comprises a port for connecting the handheld device to a source for charging.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for 12 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
In view of the restriction requirement noted above, claims 1-4, 5-11, 13-16 and 19-22 are examined on the merits while claim 12 is withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 12 now requires a handheld ultrasound device wherein the handle and the tip are a single, integral full self-contained unit in which the tip comprises a port for connecting the handheld device to a source for charging a rechargeable power source disposed in the tip. The disclosed handheld ultrasound device wherein the handle and 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-4, 8-9  and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Manor et al.,  US 20030018262 A1 hereinafter "Manor" in view of Kliot et al., US 20060100530 A1 hereinafter “Kliot”.
Regarding claim 1, Manor discloses a handheld ultrasound device (“10” Fig. 1 [0045-0046]), comprising: a handle; and a tip, the tip comprising a sensor (“12”) for 
Manor fails to explicitly disclose the light array is configured to provide a visual feedback of a patient’s blood velocity.
However, Kliot, in the same field of endeavor of blood flow measurements as Manor ([abstract] “monitoring blood flow velocity”) teaches that it was known in the prior art to acquire data relating to blood and blood flow parameters using a non-invasive ultrasound detection device, analyze, report and trigger alarms to provide effective long term monitoring of blood flow conditions and anomalies ([0030). As per [0056], the alarms may be audible or visual. It would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention, to have modified Manor to include providing visual alarms via the light array related to a patient’s blood velocity, for the added benefit of increased versatility of the handheld ultrasound device in providing notifications related to blood flow conditions and anomalies during monitoring of the patient.  
Regarding claims 3-4 and 8, Manor in view of Kliot discloses the invention of claim 1, as modified, Manor further discloses wherein the handle includes a speaker for emitting audio feedback ([0046] “beeper”) - [claim 3]; a display for displaying visual feedback ([0046] “display 23” [claim 4] – note in either case, the feedback is based on received ultrasound waves that generate data to be analyzed; or one or more controls for operating the handheld device ([0046] “operational keys 20” [claim 8].
Regarding claim 9, Manor in view of Kliot discloses the invention of claim 9 as discussed in claim 8 above, although Manor does not explicitly disclose the controls include volume buttons for adjusting volume of an audio feedback and a power button for turning the device on or off, Manor does note in [0046] that the indicating means maybe audio e.g., beeper. Official notice was taken in regards to volume buttons for audio control and power button to turn device on or off an electronic device in the Office action of May 03, 2021. It would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention to have included volume buttons and a power button as controls in the device of Manor in view of Kliot, to allow a user to control the audio indicating means and to either turn on or off the device.  
Regarding claim 19, Manor discloses a handheld ultrasound device (“10” Fig. 1 [0045-0046]), comprising: a handle; and a tip, the tip comprising a sensor for transmitting and receiving ultrasound waves, wherein the sensor is positioned on a proximal end of the tip, wherein the handle comprises an audible feedback device ([0046] “beeper”)   and wherein the handle and the tip are a single, integral, fully self-contained unit. 
Manor fails to explicitly disclose wherein the audio feedback device is configured to provide audible feedback of a patient’s blood velocity.
However, Kliot, in the same field of endeavor of blood flow measurements as Manor ([abstract] “monitoring blood flow velocity”) teaches that it was known in the prior art to acquire data relating to blood and blood flow parameters using a non-invasive ultrasound detection device, analyze, report and trigger alarms to provide effective long term monitoring of blood flow conditions and anomalies ([0030). As per [0056], the 
Regarding claim 20, Manor in view of Kliot discloses the invention of claim 20, as modified, Manor further discloses wherein the tip has a shape and a size for a specific medical procedure (since device of Manor is for performing a procedure, the tip can be described as having a shape and size for the intended procedure).
Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over  Manor in view of Kliot  as applied to claim 1 above, and further in view of Cai et al., US 20180140276 A1 hereinafter “Cai”.
Regarding claims 2 and 10, Manor in view of Kliot discloses the invention of claim 1, although Manor but does not explicitly disclose a power source disposed within the handle [claim 2] or the handle comprises a port for connecting the handheld ultrasound device with a source for charging a rechargeable power source in the handle. It is noted that a power source is necessarily present (i.e., a power source is an inherent feature) on the device, to provide power for powering the device. 
In any event, Cai discloses a probe type ultrasound device that is portable, comprising a power source disposed within the handle ([0025] battery 6) and is provided with a port for connecting the device with a source of power ([0029] “externally connected power charging interface”). It would have been obvious to one having . 
Claims 6-7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manor in view of Kliot as applied to claim 1 above, and further in view of Wodecki et al., US 20170296142 A1 hereinafter “Wodecki”.
Manor in view of Kliot discloses the invention of claim 1 as discussed above but does not explicitly disclose the device is a sterile device configured for single use or re-sterilization or a sheath separate sheath that covers the ultrasound device to provide a sterile battier, wherein the sheath is separate from the handheld device. It is however noted that it is generally known in medical filed to provide a sterile device, for patient’s safety to stop spread of pathogens. In any event, Wodecki discloses an ultrasound probe “110” that is provided with a removable capsule “130” (reads on recited sheath) to enclose the probe, thus providing a user with a means of keeping the system clean, hence a sterile probe ([0032, 0034]), the cover is disclosed as being transparent or translucent to ultraviolet light, to allow for sterilization ([0033]) and a storage compartment “115” to store, carry and sterilize the probe ([0035]), which is an implicit disclosure of a sterilizable ultrasound probe. Accordingly, Wodecki discloses a sterilizable ultrasound probe, with a sheath (cover) to ensure patient safety [0003]. The probe of Wodecki can be discarded after single use, in purview of a user, to prevent re-use, hence configured for single use. It would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention, to have further modified the  with a removable capsule/sheath and/or storage compartment as taught by Wodecki, to provide the probe of Manor in view of Kliot with a means to keep the probe sterile and a means to store, carry or sterilize the probe, to ensure patient safety by maintaining sterility of the probe during storage or transportation and either re-sterilizing the probe after use or discarding the probe after single use. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Manor in view of Kliot as applied to claim 1 above, and further in view of Brenner et al., US 20120059394 A1 hereinafter “Brenner”.
Regarding claim 11, Manor in view of Kliot discloses the invention of claim 1 but for the tip incorporates a curvature along a length of the tip. However, Brenner in the same field of endeavor of ultrasonic blood flow detector discloses a prior art ultrasonic probe (Fig. 2C) having a tip portion that incorporates a curvature, to allow proper positioning next to a site of interest ([0101]). It would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention to have modified the tip of Manor in view of Kliot to incorporate a curvature along a length of the tip, so as to allow proper positioning of the sensor adjacent to a measurement taking location. 
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Manor in view of Kliot as applied to claim 1 above, and further in view of Morinaga US 5570692 hereinafter “Morinaga”.
Regarding claims 13 and 14, Manor in view of Kliot discloses the invention of claim 1 but is silent as to whether the tip is flexible or rigid. However, Morinaga in the same field of endeavor of ultrasonic blood flow detector discloses a prior art ultrasonic .  
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Manor in view of Placek WO 2017132153 A1.
Regarding claim 16, Manor discloses a handheld ultrasound device (“10” Fig. 1 [0045-0046]), including a handle and a tip, the tip comprising a sensor (“12”) for transmitting and receiving ultrasound waves, wherein the handle and the tip formed as a single, integral, fully self-contained unit.
Manor fails to explicitly disclose a system comprising the handheld ultrasound device and a sheath formed from thin transparent polymer film, the sheath including a first portion having a first width complimentary to a width of the tip and a second portion having a second width complimentary to a width of the handle, the first width being smaller than the second width, wherein the sheath fully covers the handheld device to provide a sterile barrier for the device. 
However, Placek teaches that the concept of using sheath for isolating ultrasound probes is well known [0007] at least overcome challenges of sterilizing ultrasound probes ([0006]). The sheath is disclosed as being formed of a transparent polymer film ([0012], [0016]) the sheath is disclosed as having shape and geometry matching the imaging probe ([0038]) e.g., as depicted in Fig. 4 first portion complimentary with a tip portion and second portion complimentary with a handle portion, the tip portion having a first width smaller than that of the handle portion. It 
In modified Manor, the combination of the handheld ultrasound device and the sheath reads on a handheld ultrasound sterile assembly. 
Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Manor in view of Placek as applied to claim 16 above, and further in view of Kliot.
Regarding claims 21 and 22, Manor in view of Placek discloses the invention of claim 16 as discussed above, Manor further discloses wherein the handle includes a light array ([0046] “LEDs”) and audible feedback device ([0046] “beeper”), but fails to disclose wherein light array and audible feedback device provides visual and audible feedback respectively, of a patient’s blood velocity.  
However, Kliot, in the same field of endeavor of blood flow measurements as Manor ([abstract] “monitoring blood flow velocity”) teaches that it was known in the prior art to acquire data relating to blood and blood flow parameters using a non-invasive ultrasound detection device, analyze, report and trigger alarms to provide effective long term monitoring of blood flow conditions and anomalies ([0030)]. As per [0056], the alarms may be audible or visual. It would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention, to have modified Manor to include providing visual alarms via the light array and/or audible feedback via the audible feedback device, related to a patient’s blood velocity, for the added benefit of increased .  

Response to Arguments
Applicant’s arguments with respect to claims 1-4, 6-16 and 19-22 have been considered but are moot in light of a new ground of rejection necessitated by amendments to the claims. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONIFACE N NGANGA whose telephone number is (571)270-7393.  The examiner can normally be reached on Mon. - Thurs. 5:30 am - 4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BONIFACE N NGANGA/Primary Examiner, Art Unit 3793